DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0635607 in view of DE102016212591.

    PNG
    media_image1.png
    377
    228
    media_image1.png
    Greyscale

Regarding claim 1, JPH0635607 discloses a method for reducing lubricant damage to an existing combination of an unregulated pressurized gearbox (connected to 6) and a pressurized filter (32) comprising: providing a bypass block (fig 1) comprising a bypass valve (4), a lubricant inlet (51) in fluid communication with the bypass valve (4), a bypass outlet (flow through valve and around 32) in fluid communication with the bypass valve (4), a low-pressure outlet (flow through 32) in fluid communication with the bypass valve (4), and a lubricant exit (54), wherein the bypass block (as described above) is separate from a housing of the unregulated pressurized gearbox (attached to 54 via threads) and is attached to the unregulated pressurized gearbox (as described above) and the pressurized filter (32), the lubricant inlet (51) is in fluid communication with the unregulated pressurized gearbox (as described above), the bypass outlet (as described above) is in fluid communication with the unregulated pressurized gearbox (as described above), the low- pressure outlet (as described above) is in fluid communication with the pressurized filter (32), and the lubricant exit (54) is in fluid communication with the pressurized filter (32) and the unregulated pressurized gearbox (as described above); diverting a lubricant at temperatures or pressures within predetermined bypass valve ranges (determined by spring 41) into the unregulated pressurized gearbox (as described above) through the bypass outlet (as described above) to reduce damage to the pressurized filter (32) from high pressure; and allowing the lubricant at temperatures or pressures outside the predetermined bypass valve ranges (pressure lower than required to open valve) into the pressurized filter through the low-pressure outlet (as described above).  JPH0635607 does not specify that the bypass block is upstream from the oil filter.

    PNG
    media_image2.png
    443
    369
    media_image2.png
    Greyscale

DE102016212591 teaches a similar lubricant bypass system (fig 7) wherein the the bypass block (6) is located upstream of the oil filter (3).  It would have been obvious to provide the upstream bypass block described by DE102016212591 to the system disclosed by JPH0635607 in order to reduce filter degradation and prolong the filter lifespan.  
Regarding claim 7, JPH0635607 in view of DE102016212591 discloses a method for reducing lubricant damage to an existing combination of an unregulated pressurized gearbox (connect to 6) and a pressurized filter (32) comprising: providing a bypass block (see fig 1) comprising a bypass valve (4) and a lubricant inlet (51) in fluid communication with the bypass valve (4), wherein the bypass block (as described above) is separate from a housing of the unregulated pressurized gearbox (as described above) and attached to the unregulated pressurized gearbox attached to 54 via threads) and the pressurized filter (32), and diverting a lubricant into the unregulated pressurized gearbox (as described above) or into the pressurized filter (32), wherein the lubricant is returned to the unregulated pressurized gearbox (as described above) when the lubricant is cold and pressure at the bypass valve (4) is high to reduce damage to the unregulated pressurized gearbox (as described above) caused by high pressure during a cold start (see [0004]), and when the lubricant temperature increases and the pressure is reduced the valve (4) closes and the lubricant enters the pressurized filter (32).  JPH0635607 does not specify that the bypass block is upstream from the oil filter.  DE102016212591 teaches a similar lubricant bypass system (fig 7) wherein the the bypass block (6) is located upstream of the oil filter (3).  It would have been obvious to provide the upstream bypass block described by DE102016212591 to the system disclosed by JPH0635607 in order to reduce filter degradation and prolong the filter lifespan.  
Regarding claims 2 and 8, JPH0635607 in view of DE102016212591 discloses the bypass apparatus of claims 1 and 7 but does not specify that the unregulated pressurized gearbox is an intermediate gearbox, a tail rotor gearbox, or a reduction gearbox.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ the lubrication system of JPH0635607 in view of DE102016212591 to the specified mechanical system since the examiner takes Official Notice of the equivalence of lubricating a helicopter with the specified systems and another similar mechanical system for their use in the lubrication art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be motived to employ the lubrication system of JPH0635607 in view of DE102016212591 to the specified mechanical system in order to ensure proper lubrication during startup and reduce filter degradation in the specified system.
Regarding claims 3 and 9, JPH0635607 in view of DE102016212591 discloses the method of claims 1 and 7, wherein the relief valve (4) is spring-loaded (41). 
Regarding claims 4 and 10, JPH0635607 in view of DE102016212591 discloses the method of claims 1 and 7, wherein the relief valve (4) is a pressure or temperature activated valve (see [0004]).
Regarding claim 5 and 11, JPH0635607 in view of DE102016212591 discloses the method of claims 1 and 7, wherein the relief valve (4) is a pressure relief valve (see [0004]).
Regarding claims 6 and 12, JPH0635607 in view of DE102016212591 discloses the bypass apparatus of claims 1 and 7, wherein the relief valve (4) is a pressure relief valve (see [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654